UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported) July 30, 2008 State Bancorp, Inc. (Exact name of registrant as specified in its charter) New York 001-14783 11-2846511 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Two Jericho Plaza Jericho, NY 11753 (Address of Principal Executive Offices) Registrant’s telephone number, including area code (516) 465-2200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 - RESULTS OF OPERATIONS AND FINANCIAL CONDITION On July 30, 2008, the Company issued a press release announcing its earnings for the period ended June 30, 2008 and the declaration of a cash dividend of $0.10 per share, furnished herewith as Exhibit 99.1. This information is being “furnished” in accordance with General Instruction B.2. of Form 8-K and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. ITEM 9.01 -FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits The following Exhibit is furnished as part of this report. Exhibit 99.1 Press release issued by the Company on July 30, 2008 announcing its earnings for the period ended June 30, 2008 and the declaration of a cash dividend of $0.10 per share SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 30, 2008 State Bancorp, Inc. By: /s/ Brian K. Finneran Brian K. Finneran Chief Financial Officer Index of Exhibits Exhibit 99.1 Press release issued by the Company on July 30, 2008 announcing its earnings for the period ended June 30, 2008 and the declaration of a cash dividend of $0.10 per share
